Citation Nr: 1635135	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  14-28 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to dependency and indemnity compensation (DIC) under 38 U.S.C.A. § 1318.

2.  Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

Andrew Hinton, Counsel



INTRODUCTION

The Veteran served on active duty from December 1962 to December 1966.  He died in November 2012.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction.


FINDING OF FACT

The Veteran was not rated as being totally disabled as a result of a service-connected disability (or based on unemployability) for 10 continuous years immediately preceding death, was not rated as being totally disabled continuously for a period of no less than five years from the date of separation from service, nor was he a former prisoner of war who died after September 30, 1999. 


CONCLUSION OF LAW

The criteria for DIC under 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 1318, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.22 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

The RO provided the appellant with notice appropriate to the claim for DIC under 38 U.S.C.A. § 1318 in an April 2013 letter.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

As the claim is being denied as a matter of law with undisputed facts, there is no reasonable possibility that any additional assistance to the appellant would substantiate the claim.  See 38 C.F.R. § 3.159(d).  Accordingly, the Board finds no prejudice toward the appellant in proceeding with the adjudication of the section 1318 claim.

II. Analysis

The appellant as the surviving spouse of the Veteran seeks entitlement to DIC under the provisions of 38 U.S.C.A. § 1318.  At the time of the Veteran's death, he was service connected for bilateral hearing loss; prostate cancer; erectile dysfunction associated with prostate cancer; bilateral tinnitus; type 2 diabetes mellitus; glaucoma and cataracts, bilateral associated with type 2 diabetes mellitus; and four disabilities comprising peripheral neuropathies of both upper and lower extremities. The combined disability rating was 90 percent from November 26, 2007; and 100 percent from July 7, 2010.  

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a deceased Veteran's spouse in the same manner as if the Veteran's death was service connected, even though the Veteran died of nonservice-connected causes.  This benefit may be paid if the Veteran's death was not the result of his own willful misconduct and at the time of death, the Veteran was receiving, or was entitled to receive, compensation for service-connected disability that was rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death; or was rated totally disabled continuously since the Veteran's release from active duty and for a period of not less than five years immediately preceding death; or was rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death if the Veteran was a former POW who died after September 30, 1999.  The total rating may be either schedular or based upon unemployability.

Under 38 C.F.R. § 3.22, even if a Veteran died of non-service-connected causes, VA will pay death benefits to the surviving spouse or children in the same manner as if the Veteran's death were service connected, if (1) the Veteran's death was not the result of his own willful misconduct, and (2) at the time of death, the Veteran was receiving, or was entitled to receive, compensation for service-connected disability that was (i) rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death; (ii) rated by VA as totally disabling continuously since the Veteran's release from active duty and for at least 5 years immediately preceding death; or (iii) rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death, if the Veteran was a former prisoner of war. 38 C.F.R. § 3.22 (a). 

Under 38 C.F.R. § 3.22 (b), "Entitled to receive" means that the Veteran filed a claim for disability compensation during his lifetime and one of the three following circumstances is satisfied.  

(1) The Veteran would have received total disability compensation at the time of death for a service-connected disability rated totally disabling for the period specified in paragraph (a) (2) of this section but for clear and unmistakable error committed by VA in a decision on a claim filed during the Veteran's lifetime. 
(2) Additional evidence submitted to VA before or after the Veteran's death, consisting solely of service department records that existed at the time of a prior VA decision but were not previously considered by VA, provides a basis for reopening a claim finally decided during the Veteran's lifetime and for awarding a total service-connected disability rating retroactively in accordance with §§ 3.156(c) and 3.400(q)(2) of this part for the relevant period specified in paragraph (a)(2) of this section.  
(3) at the time of death, the Veteran had a service-connected disability that was continuously rated totally disabling by VA for the period specified in paragraph (a)(2), but was not receiving compensation because: (i) VA was paying the compensation to the Veteran's dependents; (ii) VA was withholding the compensation under authority of 38 U.S.C. 5314  to offset an indebtedness of the Veteran; (iii) the Veteran had not waived retired or retirement pay in order to receive compensation; (iv) VA was withholding payments under the provisions of 10 U.S.C. 1174 (h)(2); (v) VA was withholding payments because the Veteran's whereabouts were unknown, but the Veteran was otherwise entitled to continued payments based on a total service-connected disability rating; or (vi) VA was withholding payments under 38 U.S.C. 5308 but determines that benefits were payable under 38 U.S.C. 5309.  

38 C.F.R. § 3.22 (b).

Essentially, the only possible ways of prevailing on a claim for benefits under 38 U.S.C.A. § 1318 are: (1) to meet the above-described statutory duration requirements for a total disability rating at the time of death; (2) to show that such requirements would have been met, but for clear and unmistakable error (CUE) in a previous decision; or, (3) to show that service department records were in existence at the time of a prior VA decision but were not considered by VA, and that such records provide a basis for reopening a claim finally decided during the Veteran's lifetime and for awarding a total service-connected disability rating retroactively. 

Under the current version of 38 C.F.R. § 3.22 , DIC benefits may not be awarded based on "hypothetical entitlement" for ten years preceding the Veteran's death, no matter when the claim was filed.  The Board notes that a theory of "hypothetical entitlement" would permit the Board to adjudicate a claim for DIC benefits on a hypothetical basis without regard to claim filing or claim dispositions during the Veteran's lifetime.  However, case law has established that "hypothetical entitlement" is not a viable theory under 38 U.S.C.A. § 1318 (or 38 U.S.C.A. § 1311).  See, e.g., Moffit v. McDonald, 776 F.3d 1359 (Fed. Cir. 2015); Kernea v. Shinseki, 724 F.3d 1374 (Fed. Cir. 2013); Tarver v. Shinseki, 557 F.3d 1371 (Fed. Cir. 2009); Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 2008).

In this case, the Veteran was not rated by VA as totally disabled for a continuous period of at least 10 years immediately preceding death.  He was not rated totally disabled continuously since his release from active duty and for a period of not less than five years immediately preceding death.  Finally, he has not been shown to be a former prisoner of war.  See 38 C.F.R. § 3.22 (a).  The statutory criteria under 38 U.S.C.A. § 1318 have not been met.

Furthermore, no CUE theory has been expressly set forth, even with a sympathetic reading, or reasonably raised by the record.  Neither the Veteran during his lifetime nor the appellant has specifically pled CUE in any previous rating actions.  See Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002) (noting that any claim of CUE must be pled with specificity); Fugo v. Brown, 6 Vet. App. 40 (1993) (holding that a valid claim of CUE requires specific allegations of CUE).

Entitlement to DIC benefits under 38 U.S.C.A. § 1318 is based upon specific and unambiguous requirements that have not been met in this case.  The Veteran was service connected for disabilities resulting in a combined disability rating was 90 percent from November 26, 2007; and of 100 percent from July 7, 2010.  In light of the fact that the Veteran date of death is in November 2012, the duration of these combined ratings does not qualify the appellant for DIC benefits under § 1318.  

Accordingly, entitlement to DIC under 38 U.S.C.A. § 1318 is not warranted as a matter of law with these undisputed facts.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  

ORDER

DIC under 38 U.S.C.A. § 1318 is denied.


REMAND

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death. 38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2015).  If the evidence shows that a veteran died of a disorder that was ultimately related to his military service; the requirements do not require a service-connected disability to be the primary cause of death, only to be "etiologically related" or "causally connected."  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service-connected diseases involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c).

The Veteran's certificate of death shows that the Veteran died in November 2012, and that the signing medical doctor indicated that the immediate cause of death was listed as metastatic pancreatic carcinoma, due to or as a consequence of pulmonary embolus.  

The appellant claims entitlement to service connection for the cause of the Veteran's death.  The appellant has stated her belief and contends that the etiology of the Veteran's metastatic pancreatic carcinoma is related to his exposure to herbicides during service or related to his service-connected prostate cancer.  

The record reflects that the Veteran had service in the rivers and land mass of Vietnam over several months in 1966, and is therefore presumed to have been exposed to certain tactical herbicide agents, to specifically include: 2, 4-D; 2, 4, 5-T and its contaminant TCDD; cacodylic acid; and picloram.  If a Veteran is exposed to such herbicide agents, a number of categories of cancers are presumed to be service connected including prostate cancer, though not pancreatic carcinoma.  See 38 C.F.R. § 3.307(a)(6), 3.309(e) (2015).  

However, the certificate of death diagnosis of metastatic pancreatic carcinoma reflects that this cancer was the development of secondary malignant growth at a distance from a primary site of cancer.  See http://www.cancer.gov/types/metastatic-cancer.  Such metastatic pancreatic cancer could be related to a primary cancer such as the Veteran's prostate cancer.

During his lifetime the Veteran's service-connected disabilities included prostate cancer as associated with herbicide exposure during service in Vietnam.  Prostate cancer was first diagnosed in 2006, as reflected in private treatment records at that time.  A May 2006 private pathology report of biopsies contains a diagnosis of prostatic adenocarcinoma, Gleason's score 3+5=8, involving all sampled five tissue cores (approximately 90 percent of all sampled cores); with perineural invasion.  Seminal vesicle invasion was present.  Other private treatment records in May 2006 diagnose a stage 3 Gleason's 8 adenocarcinoma of the prostate.

Private treatment records show that the Veteran's pancreatic cancer was first diagnosed several years after the prostate cancer.  A July 2012 pathology report shows that on microscopic analysis the provider diagnosed (1) pancreatic mass, FNA: adenocarcinoma; and (2) pancreatic mass, cytospin and cell block: adenocarcinoma. 

In the June 2013 rating decision denying this claim, the RO stated that they received from the appellant correspondence from the Mayo Clinic stating that although it is rare, prostate cancer can spread to the pancreas.  The RO, however, indicated in its denial that the RO can only base a grant on evidence from a doctor stating that the Veteran's prostate cancer spread to the pancreas and that is what caused his death; and that the RO cannot base a grant on general evidence that might not be applicable to the Veteran's case.  

The RO to some extent relied in its decision on the statement from the Mayo Clinic indicating that metastasis of prostate cancer to the pancreas is possible but rare.  In this regard the following article should be noted also.  In a July 2013 article in the Journal of Clinical Oncology titled Prostate Cancer Metastatic to the Pancreas, the authors of the research, from the University of Texas MD Anderson Cancer Center, noted that a striking decline in prostate cancer mortality had been observed in the 1990s due to benefits of PSA screening.  The authors argued that because of the more prolonged survival of prostate cancer patients in recent years, the metastatic incidence had substantially increased; and patterns of metastasis seemed to be evolving such that prior rare sites of prostate cancer metastasis, such as the pancreas, were projected to become more common as prolonged survival of prostate cancer patients improved.  The authors opined that the increasing long-term survival of patients with prostate cancer will likely result in increasing numbers of patients who present with a new pancreatic mass on imaging.  See http://jco.ascopubs.org/content/31/21/e367 (Last visited Aug. 31, 2016).

In the June 2013 rating decision the RO further stated that a review of the Veteran's VA medical records from the Fayetteville VA Medical Center (VAMC) and Las Vegas VAMC and other records received did not show evidence to establish service connection for the cause of the Veteran's death.  The RO listed records, which included the following citations: (1) outpatient treatment records from Las Vegas VAMC from July 15, 2008 through November 16, 2012; and (2) outpatient treatment records from Fayetteville VAMC dated in November 3, 2011.  Those records are not on file.

Review of the existing claims file records, which are contained in existing paper claims file folders and electronic databases (VBMS eFolder Documents and Virtual VA Documents, and "Virtual VA"), does not show the above discussed records from the Las Vegas and Fayetteville VAMCs for the dates listed.  Such VA treatment records would very likely be probative in this case as they cover the treatment leading up to and contemporaneous with the approximate date of the Veteran's death, and should include terminal treatment records addressing the etiology of the cause of the Veteran's death. 

Review of the record indicates that the RO requested private medical records from the University Medical Center and the Sunrise Hospital, and later received responses from each that additional requirements needed to be met involving executor authorization before the hospitals could release those treatment records.  The RO must take all indicated actions necessary to obtain any outstanding medical records from these hospitals.

Such existing medical records to which the RO referred, and any other records not associated with the claims file, must be associated with the claims file.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) ("The legal standard for relevance requires VA to examine the information it has related to medical records and if there exists a reasonable possibility that the records could help the Veteran substantiate his claim for benefits, the duty to assist requires VA to obtain the records."); see also Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c) (3)).

The statement made by Erik P. Castle, M.D., in the Mayo Clinic article on file discussed above suggests that there could be a link between the Veteran's service-connected prostate cancer, diagnosed as adenocarcinoma of the prostate, and the metastatic pancreatic carcinoma identified as the immediate cause of death, which was identified on microscopic analysis as adenocarcinoma.

There is no medical opinion of record provided after a review of the entire claims file, which addresses whether the Veteran's metastatic pancreatic cancer that caused his death was etiologically related to any aspect of his period of service, to include Agent Orange (herbicide) exposure, or related to any of his service-connected disabilities, to specifically include his prostate cancer.  The Board finds that medical opinions must be obtained on remand to decide the claim.  DeLaRosa v. Peake, 515 F.3d 1319, 1322   (Fed. Cir. 2009).

Accordingly, this issue is REMANDED for the following actions:

1. Ask the appellant to identify all medical providers who treated or evaluated the Veteran for his pancreatic cancer, prostate cancer, and for any condition referable to residuals of herbicide (Agent Orange) exposure; and to provide copies of any such records in her care.   

Obtain any outstanding relevant VA or private treatment records indicated, to include taking all indicated actions necessary involving the executor of the Veteran's estate to obtain any outstanding medical records from the University Medical Center and the Sunrise Hospital.

Ensure that any existing VA treatment records are associated with the claims file to specifically include (i) outpatient treatment records from Las Vegas VAMC dated from July 15, 2008 through November 16, 2012, and (2) outpatient treatment records from Fayetteville VAMC dated in November 3, 2011; and any other outstanding VA treatment records relevant to the claim.

2.  Thereafter, obtain a medical opinion pertaining to the Veteran's cause of death from an appropriate medical doctor specialist in oncology.  The claims file and a complete copy of this remand must be made available to and reviewed by the examiner in conjunction with the medical opinion.  

The reviewer is asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that:

(a) one or more of the Veteran's service-connected disabilities (bilateral hearing loss; prostate cancer; erectile dysfunction associated with prostate cancer; bilateral tinnitus; Type 2 diabetes mellitus; glaucoma and cataracts, bilateral, associated with type 2 diabetes mellitus; and four disabilities comprising peripheral neuropathies of both upper and lower extremities, all associated with type 2 diabetes mellitus; together assigned a combined 100 percent disability rating at time of death), were a principal cause of the Veteran's death; or, 

(b) the service-connected disabilities was/were a contributory cause of the Veteran's death; or

(c) the Veteran's pancreatic cancer, had its onset during, or is otherwise related to, his active military service, including his presumed exposure to herbicide agents such as Agent Orange; or 

(d) was caused by metastasis originating with the Veteran's prostate cancer.

The reviewer is asked to specifically comment on the articles discussed above from the Mayo Clinic and the article Prostate Cancer Metastatic to the Pancreas, and any other medical treatises or medical opinions provided by the appellant; and the reviewer is asked to discuss whether the Veteran's service-connected disabilities hastened the Veteran's death.

The reviewer is reminded that the term principal cause of death means the primary cause of death that singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.

The term contributory cause of death means one inherently not related to the principal cause; which contributed substantially or materially to cause death; which combined to cause death; or which aided or lent assistance to the production of death. 

The reviewer must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  Each question above must be separately and comprehensively addressed.

3.  Lastly, readjudicate the claim remaining on appeal.  If the benefit sought remains denied, the appellant must be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response before the appeal is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


